Order entered November 6, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00858-CR

                             JOSHUA RYAN FLANAGIN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                              Trial Court Cause No. 32550CR

                                               ORDER
       Before the Court is court reporter Julie Vrooman’s October 30, 2019 second request for

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record due on or before November 25, 2019. Ms. Vrooman is cautioned that further

extensions are disfavored.

        We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vrooman, court reporter, 354th Judicial

District Court; and counsel for all parties.

                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE